                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JERMONE JUNIOR WASHINGTON,                )
                                           )        Civil Action No. 18 – 341
                         Plaintiff,        )
                                           )        District Judge Joy Flowers Conti
                    v.                     )        Magistrate Judge Lisa Pupo Lenihan
                                           )
 C.O. COLGAN, MR. GILMORE,                 )
 CITY OF PITTSBURGH, and STATE             )
 OF PENNSYLVANIA,                          )
                                           )
                         Defendants.       )

                                      MEMORANDUM ORDER

       Pending before the Court is a Motion to Dismiss for Failure to State a Claim that was

filed by Defendant City of Pittsburgh on February 6, 2019. (ECF No. 32.) The Motion was

referred to United States Magistrate Judge Lisa Pupo Lenihan pursuant to the Magistrate Judge’s

Act, 28 U.S.C. § 636(b)(1), and Rules 72.C and 72.D of the Local Rules of Court.

       On July 26, 2019, a Report and Recommendation (“R&R”) was filed by the Magistrate

Judge recommending that the Motion to Dismiss be granted and that Defendant City of

Pittsburgh be dismissed from this action with prejudice. It further recommended that pursuant to

28 U.S.C. §§ 1915(e)(2)(B)(ii)-(iii), the Court sua sponte dismiss with prejudice Defendants

Gilmore and the State of Pennsylvania and that the remaining claim in this case be dismissed

without prejudice as duplicative to claim one in Civil Action No. 17-988. (ECF No. 52.) The

R&R was served on all parties with a written objections deadline for unregistered ECF users set

for August 12, 2019. As of today, no objections have been filed. Accordingly, after careful de

novo review of the record and consideration of the Magistrate Judge’s R&R, the following order

is now entered.
                                                1
                          AND NOW, this 4th day of September, 2019;

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 52) is

adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant City of

Pittsburgh (ECF No. 32) is GRANTED and they are dismissed from this action with prejudice.

       IT IS FURTHER ORDERED that pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)-(iii),

Defendants Gilmore and the State of Pennsylvania are sua sponte dismissed from this action with

prejudice.

       IT IS FURTHER ORDERED that the remaining claim in this case is dismissed without

prejudice because it is duplicative to claim one at Civil Action No. 17-988.

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

                                                              By the Court:


                                                              /s/ Joy Flowers Conti____
                                                              Joy Flowers Conti
                                                              Senior United States District Judge

Cc:    Jerome Junior Washington
       HV0282
       175 Progress Dr.
       Waynesburg, PA 15370

       Counsel of record
       (Via CM/ECF electronic mail)




                                                 2
